Case 2:19-cv-00184-UA-MRM Document 3 Filed 03/25/19 Page 1 of 6 PagelD 262
Filing # 71383189 E-Filed 04/29/2018 02:13:14 PM

IN THE CIRCUIT COURT OF THE
20" JUDICIAL CIRCUIT IN AND
FOR LEE COUNTY, FLORIDA

CIVIL DIVISION

CASE NO:
NAVTECH US SURVEYORS USSA
INC., a Florida Corporation, as successor to
NAVTECH US CAPTAIN US SURVEYORS, INC.
a Florida Corporation; NAVTECH US CAPTAIN
US SURVEYORS LLC, a Delaware Corporation;

D/B/A “NAVTECH”

Plaintiff,
vs.

BOAT/U.S., INC. A/K/A
“Boat America Corporation”,
a foreign corporation

Defendants.

/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, NAVTECH US SUREYORS USSA, INC. as successor to NAVTECH ©
US CAPTAIN SURVEYORS, INC., NAVTECH US CAPTAIN US SURVEYORS LLC
D/B/A “NAVTECH”, is a Florida corporation headquartered, operating in Lee County,
and is otherwise sui juris, and sues the Defendant(s) and alleges:
Jurisdiction and Venue
1. This is an action for damages, which exceed the $15,000.00 jurisdictional
limits of this court exclusive of interest and costs.
2. At all times material hereto, the Plaintiff, NAVTECH US SURVEYORS
USSA D/B/A “NAVTECH” hereinafter “NAVTECH,” is a Florida
Corporation conducting and operating business in Lee County, Florida.
3. Defendant, BOAT/U.S., INC. A/K/A “Boat America Corporation”
hereinafter “BOAT U.S.” is a Foreign Corporation which is engaged in the

eFiled Lee County Clerk of Courts Page 1
Case 2:19-cv-00184-UA-MRM Document 3 Filed 03/25/19 Page 2 of 6 PagelD 263

activities supporting boat owners nationwide, ranging from services such
as boat insurance, boat loans, discounts on boat-related services and
products, and mediation-related services with manufacturers and dealers.
Specifically, BOAT U.S. engages in the business practices of referring
marine survey opportunities to a preferred list of licensed marine
surveyors within Lee County and across the counties of Florida. Further, |
through brokering and recommending mediation services, Defendant
dabbles in the legal industry in addition to the insurance industry.

4. Asa foreign corporation with national presence, BOAT U.S. purposefully
avails itself to the jurisdiction of Lee County. BOAT US is subject to this
Court by holding itself out as conducting business via multiple locations
physically located within the county. Further, Defendant conducts
business transactions with multiple customers within the jurisdiction.
BOAT USS. provides services from physical locations as “TowBoat U.S.”
[emphasis supplied] throughout Lee County to provide marine services |
and products to customers.

5. At all times material hereto, BOAT U.S. was operating within the
jurisdiction of Lee County and purposefully availed itself to the laws and
jurisdictions of Florida.

6. The Plaintiff has performed all conditions precedent prior to bringing this
action.

BACKGROUND FACTS GIVING RISE TO CAUSE OF ACTION

7. NAVTECH has provided Marine Education of Marine Surveyors since
1987. Further, Plaintiff is recognized in the community as a reputed source |
of education and licensure in the Marine Surveyor Education industry.
NAVTECH’s proprietary course materials have extended education of
Marine Surveying to thousands of individuals who have inspected millions
of gross tonnage im marine craft over the decades. These surveys
conducted by NAVTECH’s members have been accepted for the purposes
of marine underwriting by known leaders and insurance companies (e.g.

Navtech graduates perform surveys for underwriters of Lloyd’s of London

eFiled Lee County Clerk of Courts Page 2
Case 2:19-cv-00184-UA-MRM Document 3 Filed 03/25/19 Page 3 of 6 PagelD 264

and other “major players” of the insurance industry). Further, numerous
members perform surveys for companies including but not limited to
entities affiliated with GEICO’s parent company and other major marine ©
insurers,

8. Further, NAVTECH is recognized under applicable Federal Statute
governing marine surveyor education and licensure as codified by United
States Coast Guard regulations.

9. NAVTECH maintains subscribing members, many of whom operate their

| surveying enterprises nationwide (members operating their surveying
businesses in Alaska, New York, Texas, to name a few).

10. Members of NAVTECH have conducted surveys in combined amount

excecding one hundred thousand vessels over the decades.

COUNT I: TORTIOUS INTERFERENCE WITH BUSINESS

RELATIONS

11. As BOAT U.S. participates in the Marine Insurance Industry, it operates a
referral service of over 5,500 licensed marine surveyors. However, within
the repository of names through its referral service, Defendant
demonstrates clear preference for referring to surveyors who enjoy
membership in two voluntary organizations.

12. Through its endorsement of two organizations unaffiliated with any ~
government regulatory body or otherwise in any superior position in the
marketplace, DEFENDANT creates confusion in the marketplace by
appearing to recommend agencies affiliated with regulatory bodies.

13. Bearing their trade crests and logos on the BOAT U.S. website,
specifically the National Association of Marine Surveyors (hereinafter

| “NAMS”) and Society of Accredited Marine Surveyors (“SAMS”) purport
to maintain implied endorsement as the Marine Surveying Accreditation
Agencies of choice. This confuses consumers in the marketplace in the
selection of surveyors to conduct seaworthiness inspections for the -

purposes of Marine Insurance Underwriting.

eFiled Lee County Clerk of Courts Page 3
Case 2:19-cv-00184-UA-MRM Document 3 Filed 03/25/19 Page 4 of 6 PagelD 265

14, In spite of disclaimers to the contrary, the specific resemblance of these
crests of SAMS and NAMS on Defendant’s referral website bears
uncanny resemblance to governmental agencies in violation of trade law.

15. Further, bearing these crests combined with the implicit endorsement of
these “preferred” organizations for Marine Surveyor selection is anti-
competitive behavior making it impossible for Plaintiff to compete.

16. Further, members of NAVTECH have advised NAVTECH that they have
been turned down from referrals and that their surveys have “not been
accepted” by insurers in a capricious and arbitrary manner at the behest of —
BOAT U.S.’s referral services.

17. Accordingly, the confusing representation of the referral service for
surveyors in the marketplace, through crests and logos resembling the
markings of quasi-government agencies, tortiously interferes with
NAVTECH’s business relations. (SEE EXHIBIT I ATTACHED

| HERETO)

18. Further, multiple members of Plaintiff training organization have been
illegally and unlawfully denied opportunities without basis through
confusion and tortious interference in the marketplace. (SEE EXHIBITS —
2-4 ATTACHED HERETO)

COUNT I: VIOLATION OF FLORIDA UNFAIR DECEPTIVE TRADE

PRACTICES

19. NAVTECH incorporates and realleges paragraphs 11-18 as outlined

"above.

20. NAVTECH is an interested party within the meaning of Fla. Stat. §
501.203(6).

21. BOAT U.S. engaged in trade and commerce within the meaning of Fla.
Stat. §501.203(8). |

22. While FDUTPA does not define “deceptive” and “unfair,” it incorporates
by reference the Federal Trade Commission’s interpretations of these

terms. The FTC has found that a “deceptive act or practice” encompasses

eFiled Lee County Clerk of Courts Page 4
Case 2:19-cv-00184-UA-MRM Document 3 Filed 03/25/19 Page 5 of 6 PagelD 266

“a representation, omission or practice that is likely to mislead the
consumer acting reasonably in the circumstances, to the consumer’s
detriment.”

23. Through endorsement of SAMS and NAMS on its website, BOAT U.S. is
in violation of FDUPTA through its endorsement on its website and
through communications that SAMS and NAMS accreditation enjoys
preference in the marketplace. Alternatively, through endorsement of ~
SAMS and NAMS on its website (Exhibit 1), Defendant is in violation of
FDUPTA through an attempt to engage in an unfair practice of
presupposing that a “preference” or “certification” exists in the
marketplace beyond existing regulations under the CFR as administered
by the United States Coast Guard and other actual government agencies.

PRAYER FOR RELIEF AND DEMAND FOR JURY TRIAL

24, NAVTECH demands a trial by jury of all issues so triable.

25. WHEREFORE, Plaintiff prays for judgment against Defendants, recovery
of harm perpetuated by BOAT U.S.’s anticompetitive and tortious ~
practices in violation of Florida Statute, damages in the amount of $1.1
million for lost future business from Plaintiff by colluding to accept its
members surveys, recovery of court costs, and a trial by jury, and such

other equitable relief as the honorable court deems just and proper.

Respectfully submitted,

ROBERT PHANEUF, ESQ.

3585 Deer Creek Palladian Circle
Deerfield Beach, Florida
Telephone No. (305) 890-0296

By: ROBERT PHANEUF

ROBERT PHANEUF
Florida Bar No. 123360

eFiled Lee County Clerk of Courts Page 5
Case 2:19-cv-00184-UA-MRM Document 3 Filed 03/25/19 Page 6 of 6 PagelD 267

CERTIFICATE OF SERVICE
IT HEREBY CERTIFY that a true and correct copy of the foregoing was delivered
by Certified Mail on April 29, 2018 upon Defendant Registered Agent.

 

Respectfully Submitted,

/S/_Robert Phaneuf
ROBERT PHANEUF ESQ.

Florida Bar No. 123360

eFiled Lee County Clerk of Courts Page 6
